Citation Nr: 0000620	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  95-32 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for skin disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T.J. Kniffen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1989 to February 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied service connection for a 
skin condition.  The New Orleans, Louisiana RO currently has 
jurisdiction over the claim.

The Board notes that the veteran requested a hearing at the 
RO before a member of the Board but failed to report for the 
hearing scheduled on June 26, 1997.

In August 1997, the Board remanded this case to the RO in 
part to schedule the veteran for a VA dermatological 
examination, which took place in March 1999.  


FINDING OF FACT

There is no competent medical evidence of record 
demonstrating a medical nexus between skin conditions 
identified during service and currently diagnosed tinea 
versicolor/tinea pedis.


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for a skin disorder.  38 
U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection a 
skin disorder.  In the interest of clarity, the Board will 
first briefly describe the factual background of this case, 
then review the pertinent law and regulations and finally 
analyze the veteran's claim and render a decision.

Factual Background

Service medical records

Upon entry into service in 1989 the veteran's medical 
examination and reported medical history do not reflect 
abnormal skin conditions. 

Service medical record reflect that in August 1990 the 
veteran complained of "jock itch".  Examination revealed a 
rash to the superior medial aspect of the thighs with no 
discharge.  The skin was dry and flaky.  The veteran was 
diagnosed with tinea cruris.

A November 1990 notation in the veteran's service medical 
records indicates possible tinea cruris in the location of 
the veteran's inner thighs with mild chaffing.  He was 
diagnosed with probable tinea cruris.

In February 1991 the veteran complained of a rash to his 
groin of one weeks duration.  Examination revealed a single 
pustule center at the base of a hair follicle in the right 
inner thigh; a pustule was also noted on the left thigh.  The 
diagnosis was mild folliculitis to the groin area.

In March and September 1991 the veteran reported swelling in 
the location of his right inner thigh.  In March 1991 the 
examiner assessed as possible sebaceus cyst.  In September 
1991 the examiner diagnosed as enlarged lymph node and noted 
a single lesion on the penis shaft.

In June 1992, the veteran again reported a rash in his groin.  
No clear diagnosis was indicated.

The veteran's 1993 service separation physical reflects a 
normal skin condition; no abnormalities were reported by the 
veteran or noted by the examiner.

Post-service medical records

The veteran presented for a VA examination in April 1993.   
The veteran made no reports of skin abnormalities and the 
examiner offered no findings regarding the veteran's skin.

In October 1995 the veteran presented for a VA skin 
examination.  He was diagnosed with tinea versicolor, most 
prevalent on the neck, chest and back.

The veteran presented for a VA examination in November 1998.  
He reported a skin problem that began in June of 1993, 
specifically burning, itching and skin irritation, especially 
at work.  The examiner diagnosed tinea pedis and tinea 
versicolor.  In a March 1999 addendum, the examiner stated 
that no connection was found between the currently diagnosed 
tinea versicolor and pseudodofolliculitis barbi, tinea cruris 
in the groin area and thighs or folliculitis of the upper 
thighs during service.

Applicable law and regulations

Service connection

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Chelte v.Brown, 10 
Vet. App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

Well grounded claims

The threshold question with regard to a veteran's claim for 
service connection is whether the claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  In order for 
a claim to be well grounded, there must be competent evidence 
of (1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); (3) a nexus between the in-service 
injury and the current disability (medical evidence).  Caluza 
v.Brown, 7 Vet. App. 498 (1995).

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether a claim is in 
fact well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves either medical 
causation or a medical diagnosis, competent medical evidence 
is required; where the determinative issue does not require 
medical expertise, lay testimony may suffice.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  A veteran's statement that he 
is suffering from a current disability is not by itself 
sufficient to make a claim well grounded since a lay person 
is not competent to offer evidence requiring medical 
knowledge.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993).

The statutory duty to assist the veteran in the development 
of his claim does not arise unless and until a well-grounded 
claim is presented.  Robinette v. Brown,
 8 Vet. App. 69 (1995); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  That a condition or injury occurred in 
service alone is not enough; there must be a current 
disability resulting from that condition or injury.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  All three prongs of 
the Caluza test must be satisfied.

The veteran has been diagnosed with tinea versicolor and 
tinea pedis recently.  Moreover, his service medical records 
include several instances of skin complains during his active 
service.  Thus, the first two prongs of the Caluza analysis 
(current disability and evidence of in-service incurrence) 
have been satisfied.

The Board finds that there has been presented no competent 
medical nexus evidence of record to show the veteran is 
suffering from a current disability that is related to any 
skin complaints during his active duty service.  The Board 
notes in passing that in March 1999, the VA examiner stated 
that no connection existed between the current skin diagnosis 
of tinea versicolor and the skin diseases that were diagnosed 
during service.  

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the "continuity of symptomatology" provision of 38 
C.F.R. § 3.303(b) may obviate the need for medical evidence 
of a nexus between present disability and service.  See 
Savage, 10 Vet. App. at 497.  The only proviso is that there 
be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuity of symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent.

In this case, the veteran does not appear to be claiming that 
there is a continuity of skin symptomatology.  In any event, 
there is no medical evidence which demonstrates continuity of 
symptomatology after service.  See McManaway v. West, 13 Vet. 
App. 60 (1999); see also Voerth v. West, 13 Vet. App. 117, 
120 (1999).  The veteran's separation physical examination, 
the April 1993 VA physical examination shortly after he left 
service, and the 2 1/2 year gap between service and the 
findings of a skin problem in October 1995 all bespeak a lack 
of continuity of symptomatology.  

The veteran has in essence indicated that he has a skin 
disability which is related to service.  However, where the 
determinative issue involves either medical causation or 
medical diagnosis, competent medical evidence is required; 
where the determinative issue does not require medical 
expertise, lay testimony may suffice.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). A veteran's statement that he is 
suffering from a current disability is not by itself 
sufficient to make a claim well grounded since a lay person 
is not competent to offer evidence requiring medical 
knowledge.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993).  Thus, while the 
veteran is competent to testify regarding the events that are 
alleged to have occurred during his active service, he is not 
competent to diagnose the etiology.  Therefore, the veteran's 
claim that he is suffering from a service-related skin 
disease is not sufficient to make his claim well grounded

Because the veteran has not submitted competent evidence of a 
nexus between  his in-service complaints and the current 
diagnoses of tinea pedis and/or tinea versicolor, the Board 
concludes that the veteran's claim of service connection a 
skin condition  is not well grounded and must be denied.  The 
Court has held that "[i]n the absence of competent medical 
evidence of a  . . . . a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997).  
Therefore, the third prong of the Caluza test is not met.

In summary, for the reasons and bases expressed above, the 
Board concludes that the veteran has not presented a well-
grounded claim of entitlement to service connection for a 
skin disability.  The benefit sought on appeal is accordingly 
denied.

Additional Matters

The Board notes that the veteran originally claimed that his 
asserted skin disability developed while serving in the 
Persian Gulf region.  Since the veteran is currently 
diagnosed with specific skin disabilities, tinea 
versicolor/tinea pedis, the presumptive service connection 
provisions regarding service in the Persian Gulf accordingly 
do not apply to the veteran's claim.  See 38 U.S.C.A. § 1117 
(West 1991); 38 C.F.R. §  3.317 (1999).  

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a). VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
the obligation exists only in the limited circumstances where 
the veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996). In this case, the 
Board is not on notice of any known and existing evidence 
which would render the veteran's claim plausible. The Board's 
decision serves to inform the veteran of the kind of evidence 
which would be necessary to make his claim well grounded, in 
essence medical evidence of a current skin disease and a 
medical nexus opinion linking such disease to his service.


ORDER

A well-grounded claim having not been presented, the 
veteran's claim of entitlement to service connection for skin 
disorder, is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board notes in passing that one of the reasons for its August 1997 remand was to clarify whether the 
veteran had service in the Persian Gulf.  Service records subsequently received and added to the record 
indicate that he had no such service.  The RO additionally noted that the veteran had been asked to furnish a 
copy of his DD form 214 and had not done so.

